Case 2:19-mj-03642 Document1 Filed on 09/18/19 in TXSD Page 1 of 5

‘

AO 91 (Rev. 11/11) Criminal Complaint

 

woo COUNES
UMitE® ‘Hisirick OF

 

 

 

a
UNITED STATES DISTRICT COURT qoute FILED
for the oi
ogp 182
Southern District of Texas Court
clerk of
iid. pradley:
United States of America ) Dan
v. ) '
Kevin WILSON ) Case No. A Nq mM) SUD
Thomas Alec BUCKLEY
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of September 13, 2019 in the county of Live Oake in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. 1951 Unlawfully, in any way or degree, obstructs, delays, and affects commerce, or
the movement of any article or commodity in commerce, by robbery or
extortion

This criminal complaint is based on these facts:

See Attached Affidavit

@ Continued on the attached sheet. Bp fo-2

Complainant's signafure
Victor W. Rowley, Sgecial Agent

 

Printed namefand title

Sworn to before me and signed in my presence.

Date: Sunt ombon IX, 2.019

City and state: Corpus Christi, Texas , B, Janice Ellington
Printed name and title

 
Case 2:19-mj-03642 Document1 Filed on 09/18/19 in TXSD Page 2 of 5

AFFIDAVIT

On September 13, 2019, Kevin WILSON, Thomas Alec BUCKLEY and
others stole the ATM Machine from the “Love’s” truck stop in
Three Rivers, Texas, by affixing a chain to it and the bumper of
a stolen Ford F-250 and ripping it off the bolts which affixed it
to the floor. Thomas Alec BUCKLEY was in the stolen F-250 and
assisted his co-conspirators to place the ATM in the bed of the
truck and drive away.

Several hours later Kevin WILSON and Thomas Alec BUCKLEY were
found and arrested approximately 20 miles from the “Love’s” truck
stop near County Road 377 and County Road 799. The stolen ATM,
the stolen Ford F-250, and two other vehicles were recovered.
Kevin WILSON confessed that he and Thomas Alec BUCKLEY were
involved in the Robbery of the ATM at the “Love’s” truck stop in
Three River’s Texas.

PROBABLE CAUSE

On Friday, September 13, 2019, at approximately 4:30 AM, the
Three Rivers Police Department was notified that the “Love’s”
travel-stop located at 2645 State Highway 37 in Three Rivers,
Texas had been robbed of their Automatic Teller Machine (ATM).
Officers responded to the scene and met the employees.

VICTIM STATEMENTS
Victim #1: Love’s #342

Victim #2: “SC#1”

Two of the employees, “SC#1” and “SC#2”, stated that they had
stepped out of the store via the back doors to take a smoke break
when a large Ford pick-up truck backed up onto the curb. The
truck lurched forward off the curb, re-oriented itself, then
jerked in reverse jumping the curb again. This time the truck
struck a concrete encased waste can destroying it.

“SCHL” and “SC#2” watched in disbelief as a black male with a
mask and gloves exited the passenger door of the truck and
approached them in a menacing manner exclaiming, “What you gonna
do!?! What you gonna do!?!” “SC#1” told “SC#2” not to interfere
for fear that the masked men may cause them serious bodily
injury.

“Sc#1” then watched the masked man run into the store with a
large chain that was affixed to the bumper of the Ford pick-up
truck. “SC#1” saw the masked man run past another employee,
“cc”, who was inside the store near the doors, and tie the chain
onto the ATM.
Case 2:19-mj-03642 Document1 Filed on 09/18/19 in TXSD Page 3 of 5

“SC#1”% then saw another masked black male with gloves exit the
truck and give orders to the first black male to hurry up and get
the chain tied. The driver then lurched forward, but the chain
slipped, so he exited the truck and assisted the other two masked
black males secure the chain onto the ATM. Once sufficiently
tightened to ATM, the driver jerked the Ford pick-up truck
forward, and ripped the ATM from its metal moorings. All three
masked males hefted the ATM up into the bed of the truck, got in
the cab and sped south on State Highway 37.

Victim #3: “sc#2”

“SC#2” concurred with “SC#1” regarding the initial approach of
the pick-up truck and the masked and gloved male who made the
menacing gestures towards them as he exited the truck. “SC#2”
then walked behind the store, out of sight of the men in the
pick-up truck and called 911.

Victim #4: “cc”

“CC” was inside the “Loves” travel stop adjacent to “SC#1” and
“SC#2” when they went out to smoke. “CC” saw the pick-up truck
lurch onto the curb and destroy the concrete encased waste can
near where “SC#1” and “SC#2” stood to smoke. “CC” was frozen in
fear as the masked black male threatened “SC#1” and “SC#2”
outside of the store. “CC” saw the masked man enter the store
with a large chain in his hand, and watched as he had difficulty
securing it to the ATM. “CC” then walked behind the cash
register counter and watched two other men exit the truck and
work in concert with the first to secure the chain on the ATM.
“CC” watched as the ATM was forcibly ripped from the floor out
the double doors, and the three masked men from the truck muscled
it into the bed of the truck and drove away.

Victim #5: “FM”

“FM” was in another part of the store making lemonade when “FM” heard a
very loud crash. “FM” ran to the back of the store and saw 3 men
trying to lift the ATM which had been ripped from its moorings in the
floor. “EFM” immediately started filming the three men with “FM’s” cell
phone as they picked up the ATM and put it in the back of the pick-up
truck. “FM” was able to get a clear view of the license plate of the
pick-up truck while filming.

At approximately 4:20 AM the officers found the Ford pick-up abandoned
just 1-2 miles away from the “Loves” truck stop.

911 Calls

At approximately 5:45 AM the Live Oak County Sheriff’s Office dispatch
received a call that two vehicles were found parked on the side of the
road on the back roads near George West, Texas. Officers from numerous
agencies drove to that location from Three Rivers.

At approximately 6:00 AM the Live Oak County Sheriff’s Office dispatch
received a call regarding suspicious sounds coming from the brush
behind the caller’s home located on County Back roads near George West,
Case 2:19-mj-03642 Document 1 Filed on 09/18/19 in TXSD Page 4 of 5

Texas. The caller stated it sounded like someone using a hammer to
repeatedly hit something that was solid metal. Officers from numerous
agencies responded to that scene and found a Chrysler 300C and
Chevrolet Impala parked on the side of the road near the area of the
911 caller.

Officers from numerous agencies arrived and got on foot to search the
brush. At approximately 6:30 AM officers found the stolen ATM in the
brush.

At approximately 7:30 AM officers were notified by the Live Oak County
Sheriff’s Dispatch that a black male wearing all black clothing was
seen walking along the side of the road approximately 1.5 miles from
where the vehicles were found. Search teams re-oriented for that
location, and at approximately 11:00 AM they found and arrested Kevin
WILSON and Thomas Alec BUCKLEY who had actively attempted to evade the
officers on foot. Both were mirandized at the time of their arrests.

KEVIN WILSON’s Statement

 

Homeland Security Investigations Special Agent interviewed Kevin WILSON
at the Live Oak County Sheriff’s Department with the Chief Deputy.
Kevin WILSON was mirandized by them, and he indicated that he wanted to
answer questions without the presence of an attorney.

Kevin WILSON stated that he was contacted by a friend Thursday,
September 12 at approximately 11 PM who asked him if he wanted to take
part in the Robbery of the ATM from a “Loves” truck stop in Three
Rivers, Texas. The friend told him that they needed him for his
strength to help open the ATM once they had it stolen and asked if he
knew of anyone else who could help with the actual robbery. Kevin
WILSON stated that he agreed to take part in the robbery and called his
friend Thomas Alec BUCKLEY, and asked him if he wanted to take part.
Kevin WILSON stated that Thomas Alec BUCKLEY agreed, so Kevin WILSON
drove to his home that night and picked him up in his Chevrolet Impala.

Kevin WILSON and Thomas Alec BUCKLEY drove to a small “mom & pop” gas
station in Houston, Texas, where they met his friend who was behind the
wheel of the Ford-250 used in the robbery, and the mastermind who drove
a 2006 Blue Chrysler 300C. Kevin WILSON stated that they told him that
the Ford F-250 was stolen, because they did not want to use their own
vehicles during the crime. Kevin WILSON stated that his role was to be
a “Lookout” during the Robbery, and to help open the ATM. Thomas Alec
BUCKLEY would help during the actual robbery. Payment for successful
completion of the crime would be dependent upon the amount of money
they found inside the ATM. Kevin WILSON stated that they showed them
chains, a hammer and crowbar in the trunk of the Chrysler, which they
would use to rob the store then open the ATM.

Kevin WILSON stated that Thomas Alec BUCKLEY accompanied him in his

Chevrolet Impala on the drive down to Three Rivers, Texas, his friend
drove the stolen Ford F-250, and the Mastermind drove the Chrysler.

Kevin WILSON stated that once they arrived in Three Rivers they drove
around the truck stop twice to see how many vehicles were there, and
where they would approach and depart. Kevin WILSON stated that they
met a couple miles away from the “Loves”, and Thomas Alec BUCKLEY got
behind the wheel of the Ford-F-250, and the other two men got in that
Case 2:19-mj-03642 Document 1 Filed on 09/18/19 in TXSD Page 5 of 5

same vehicle with him. Kevin WILSON got behind the wheel of the
Chrysler 300C, and left his Chevrolet Impala at that location.

Kevin WILSON stated that he drove up to the “Loves” but could not see
the back door which was utilized by his co-conspirators to rob the
store. Kevin WILSON stated that he was called by one of his co-
conspirators who told him where to meet them so they could go and break
open the ATM. Kevin WILSON stated that he arrived at the location
approximately 1-2 miles from the “Love’s” travel stop and saw that they
ATM was shoved into his Impala, and the Ford F-250 was empty. Kevin
WILSON followed his co-conspirators as they drove for approximately 20-
30 minutes and pulled over onto some back roads in the darkness. Kevin
WILSON stated that they muscled the ATM out of his Impala and carried
it out into the brush. Kevin WILSON stated that he his co-conspirators
used the hammer and crowbar to successfully break open the ATM.

Kevin WILSON stated that the mastermind was counting out the money when
they decided to get in their cars and leave the area. Kevin WILSON
stated that as they got closer to their vehicles, they saw law
enforcement vehicles arrive, so they split up and ran. Kevin WILSON
stated that he called his co-conspirators several times to try and get
together, but he was only able to find Thomas Alec BUCKLEY. Kevin
WILSON stated that he and Thomas Alec BUCKLEY were arrested hiding in
the brush after they had been running trying to evade the law
enforcement officers.

Thomas Alec BUCKLEY was arrested wearing a black shirt, grey sweat
pants, gray shoes and a black pair of gloves. Thomas Alec BUCKLEY was
also found to be in possession of one hundred $20.00 bills at the time
of his arrest.

INTERSTATE COMMERCE NEXUS

 

Love’s:

“Love’s” travel stops operates more than 490 locations in 41
states in the United States, offering motorists and truck drivers
gasoline, diesel, electronics, snacks and cigarettes, such as
“RJR” products.

Assistant United States Attorney Julie Hampton approved
prosecution of Kevin WILSON and Thomas Alec BUCKLEY for violation
of 18 USC 1951.

 

Victor W. Rowl
Special Age
Homeland Security Investigations

  

of ht
SWORN TO AND SUBSCRIBED BEFORE ME this i2 say of September 2019.

 

nited States Magistrate Judge
